Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 1 of 16 Page ID #:140



   1
   2
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       32ND DISTRICT AGRICULTURAL                       8:20-cv-02049-CJC (JDEx)
  11   ASSOCIATION, A CALIFORNIA STATE
       INSTITUTION,                                     STIPULATED PROTECTIVE
  12                                                    ORDER
                                           Plaintiff,
  13
                   v.
  14
       OVATIONS FANFARE, L.P., A
  15   PENNSYLVANIA LIMITED
       PARTNERSHIP, DBA SPECTRA FOOD
  16   SERVICE AND HOSPITALITY, AN
       ENTITY OF UNKNOWN FORM AND
  17   DOES 1-20, INCLUSIVE,
  18                              Defendant.
       OVATIONS FANFARE, L.P., A
  19   PENNSYLVANIA LIMITED
       PARTNERSHIP, DBA SPECTRA FOOD
  20   SERVICE AND HOSPITALITY, AN
       ENTITY OF UNKNOWN FORM AND
  21   DOES 1-20, INCLUSIVE,
                             Counterclaimant,
  22
                   v.
  23
       32ND DISTRICT AGRICULTURAL
  24   ASSOCIATION, A CALIFORNIA STATE
       INSTITUTION,
  25
                                  Counterdefendant.
  26
  27         Based on the parties’ Stipulation (Dkt. 24), and for good cause shown,
  28   the Court finds and orders as follows.
                                                1
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 2 of 16 Page ID #:141



   1   1.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than pursuing this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the
   6   Court to enter the following Stipulated Protective Order. The parties
   7   acknowledge that this Order does not confer blanket protections on all
   8   disclosures or responses to discovery and that the protection it affords from
   9   public disclosure and use extends only to the limited information or items that
  10   are entitled to confidential treatment under the applicable legal principles.
  11         2.     GOOD CAUSE STATEMENT
  12         This action is likely to involve commercial, financial, technical and/or
  13   proprietary information for which special protection from public disclosure and
  14   from use for any purpose other than prosecution of this action is warranted.
  15   Such confidential and proprietary materials and information consist of, among
  16   other things, confidential business or financial information, information
  17   regarding confidential business practices, or other confidential research,
  18   development, or commercial information (including information implicating
  19   privacy rights of third parties), information otherwise generally unavailable to
  20   the public, or which may be privileged or otherwise protected from disclosure
  21   under state or federal statutes, court rules, case decisions, or common law.
  22   Accordingly, to expedite the flow of information, to facilitate the prompt
  23   resolution of disputes over confidentiality of discovery materials, to adequately
  24   protect information the parties are entitled to keep confidential, to ensure that
  25   the parties are permitted reasonable necessary uses of such material in
  26   preparation for and in the conduct of trial, to address their handling at the end
  27   of the litigation, and serve the ends of justice, a protective order for such
  28   information is justified in this matter. It is the intent of the parties that
                                                 2
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 3 of 16 Page ID #:142



   1   information will not be designated as confidential for tactical reasons and that
   2   nothing be so designated without a good faith belief that it has been maintained
   3   in a confidential, non-public manner, and there is good cause why it should not
   4   be part of the public record of this case.
   5         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
   6                PROCEDURE
   7         The parties further acknowledge, as set forth in Section 14.3, below, that
   8   this Stipulated Protective Order does not entitle them to file confidential
   9   information under seal; Local Civil Rule 79-5 sets forth the procedures that
  10   must be followed and the standards that will be applied when a party seeks
  11   permission from the court to file material under seal. There is a strong
  12   presumption that the public has a right of access to judicial proceedings and
  13   records in civil cases. In connection with non-dispositive motions, good cause
  14   must be shown to support a filing under seal. See Kamakana v. City and County
  15   of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors Corp.,
  16   307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc., 187
  17   F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
  18   good cause showing), and a specific showing of good cause or compelling
  19   reasons with proper evidentiary support and legal justification, must be made
  20   with respect to Protected Material that a party seeks to file under seal. The
  21   parties’ mere designation of Disclosure or Discovery Material as
  22   CONFIDENTIAL does not— without the submission of competent evidence
  23   by declaration, establishing that the material sought to be filed under seal
  24   qualifies as confidential, privileged, or otherwise protectable—constitute good
  25   cause.
  26         Further, if a party requests sealing related to a dispositive motion or trial,
  27   then compelling reasons, not only good cause, for the sealing must be shown,
  28   and the relief sought shall be narrowly tailored to serve the specific interest to
                                                3
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 4 of 16 Page ID #:143



   1   be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   2   2010). For each item or type of information, document, or thing sought to be
   3   filed or introduced under seal, the party seeking protection must articulate
   4   compelling reasons, supported by specific facts and legal justification, for the
   5   requested sealing order. Again, competent evidence supporting the application
   6   to file documents under seal must be provided by declaration.
   7         Any document that is not confidential, privileged, or otherwise
   8   protectable in its entirety will not be filed under seal if the confidential portions
   9   can be redacted. If documents can be redacted, then a redacted version for
  10   public viewing, omitting only the confidential, privileged, or otherwise
  11   protectable portions of the document, shall be filed. Any application that seeks
  12   to file documents under seal in their entirety should include an explanation of
  13   why redaction is not feasible.
  14         4.     DEFINITIONS
  15         4.1    “Action”: 32nd District Agricultural Association v. Ovations Fanfare,
  16   L.P. (8:20-cv-02049-CJC-JDE)
  17         4.2    “Challenging Party”: a Party or Non-Party that challenges the
  18   designation of information or items under this Order.
  19         4.3    “CONFIDENTIAL” Information or Items: information (regardless
  20   of how it is generated, stored, or maintained) or tangible things that qualify for
  21   protection under Federal Rule of Civil Procedure 26(c), and as specified above
  22   in the Good Cause Statement.
  23         4.4    “Counsel”: Outside Counsel of Record and House Counsel (as well
  24   as their support staff).
  25         4.5    “Designating Party”: a Party or Non-Party that designates
  26   information or items that it produces in disclosures or in responses to discovery
  27   as “CONFIDENTIAL.”
  28         4.6    “Disclosure or Discovery Material”: all items or information,
                                                4
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 5 of 16 Page ID #:144



   1   regardless of the medium or manner in which it is generated, stored, or
   2   maintained (including, among other things, testimony, transcripts, and tangible
   3   things), that are produced or generated in disclosures or responses to discovery.
   4         4.7    “Expert”: a person with specialized knowledge or experience in a
   5   matter pertinent to the litigation who has been retained by a Party or its counsel
   6   to serve as an expert witness or as a consultant in this Action.
   7         4.8    “House Counsel”: attorneys who are employees of a party to this
   8   Action. House Counsel does not include Outside Counsel of Record or any
   9   other outside counsel.
  10         4.9    “Non-Party”: any natural person, partnership, corporation,
  11   association, or other legal entity not named as a Party to this action.
  12         4.10 “Outside Counsel of Record”: attorneys who are not employees of
  13   a party to this Action but are retained to represent a party to this Action and
  14   have appeared in this Action on behalf of that party or are affiliated with a law
  15   firm that has appeared on behalf of that party, including support staff.
  16         4.11 “Party”: any party to this Action, including all of its officers,
  17   directors, employees, consultants, retained experts, and Outside Counsel of
  18   Record (and their support staffs).
  19         4.12 “Producing Party”: a Party or Non-Party that produces Disclosure
  20   or Discovery Material in this Action.
  21         4.13 “Professional Vendors”: persons or entities that provide litigation
  22   support services (e.g., photocopying, videotaping, translating, preparing
  23   exhibits or demonstrations, and organizing, storing, or retrieving data in any
  24   form or medium) and their employees and subcontractors.
  25         4.14 “Protected Material”: any Disclosure or Discovery Material that is
  26   designated as “CONFIDENTIAL.”
  27         4.15   “Receiving Party”: a Party that receives Disclosure or Discovery
  28   Material from a Producing Party.
                                               5
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 6 of 16 Page ID #:145



   1         5.    SCOPE
   2         The protections conferred by this Stipulation and Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or
   4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5   compilations of Protected Material; and (3) any testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material.
   7         Any use of Protected Material at trial shall be governed by the orders of
   8   the trial judge and other applicable authorities. This Order does not govern the
   9   use of Protected Material at trial.
  10         6.    DURATION
  11         Once a case proceeds to trial, information that was designated as
  12   CONFIDENTIAL or maintained pursuant to this protective order used or
  13   introduced as an exhibit at trial becomes public and will be presumptively
  14   available to all members of the public, including the press, unless compelling
  15   reasons supported by specific factual findings to proceed otherwise are made to
  16   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  17   (distinguishing “good cause” showing for sealing documents produced in
  18   discovery from “compelling reasons” standard when merits-related documents
  19   are part of court record). Accordingly, the terms of this protective order do not
  20   extend beyond the commencement of the trial.
  21         7.    DESIGNATING PROTECTED MATERIAL
  22         7.1   Exercise of Restraint and Care in Designating Material for
  23   Protection. Each Party or Non-Party that designates information or items for
  24   protection under this Order must take care to limit any such designation to
  25   specific material that qualifies under the appropriate standards. The
  26   Designating Party must designate for protection only those parts of material,
  27   documents, items, or oral or written communications that qualify so that other
  28   portions of the material, documents, items, or communications for which
                                              6
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 7 of 16 Page ID #:146



   1   protection is not warranted are not swept unjustifiably within the ambit of this
   2   Order.
   3         Mass, indiscriminate, or routinized designations are prohibited.
   4   Designations that are shown to be clearly unjustified or that have been made
   5   for an improper purpose (e.g., to unnecessarily encumber the case development
   6   process or to impose unnecessary expenses and burdens on other parties) may
   7   expose the Designating Party to sanctions.
   8         If it comes to a Designating Party’s attention that information or items
   9   that it designated for protection do not qualify for protection, that Designating
  10   Party must promptly notify all other Parties that it is withdrawing the
  11   inapplicable designation.
  12         7.2   Manner and Timing of Designations. Except as otherwise provided
  13   in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
  14   Material that qualifies for protection under this Order must be clearly so
  15   designated before the material is disclosed or produced.
  16         Designation in conformity with this Order requires:
  17               (a) for information in documentary form (e.g., paper or electronic
  18   documents, but excluding transcripts of depositions or other pretrial or trial
  19   proceedings), that the Producing Party affix at a minimum, the legend
  20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
  21   that contains protected material. If only a portion of the material on a page
  22   qualifies for protection, the Producing Party also must clearly identify the
  23   protected portion(s) (e.g., by making appropriate markings in the margins).
  24         A Party or Non-Party that makes original documents available for
  25   inspection need not designate them for protection until after the inspecting
  26   Party has indicated which documents it would like copied and produced.
  27   During the inspection and before the designation, all of the material made
  28   available for inspection shall be deemed “CONFIDENTIAL.” After the
                                               7
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 8 of 16 Page ID #:147



   1   inspecting Party has identified the documents it wants copied and produced,
   2   the Producing Party must determine which documents, or portions thereof,
   3   qualify for protection under this Order. Then, before producing the specified
   4   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
   5   each page that contains Protected Material. If only a portion of the material on
   6   a page qualifies for protection, the Producing Party also must clearly identify
   7   the protected portion(s) (e.g., by making appropriate markings in the margins).
   8               (b) for testimony given in depositions that the Designating Party
   9   identifies the Disclosure or Discovery Material on the record, before the close
  10   of the deposition all protected testimony.
  11               (c) for information produced in some form other than documentary
  12   and for any other tangible items, that the Producing Party affix in a prominent
  13   place on the exterior of the container or containers in which the information is
  14   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  15   information warrants protection, the Producing Party, to the extent practicable,
  16   shall identify the protected portion(s).
  17         7.3   Inadvertent Failures to Designate. If timely corrected, an
  18   inadvertent failure to designate qualified information or items does not,
  19   standing alone, waive the Designating Party’s right to secure protection under
  20   this Order for such material. Upon timely correction of a designation, the
  21   Receiving Party must make reasonable efforts to assure that the material is
  22   treated in accordance with the provisions of this Order.
  23         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  24         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
  25   designation of confidentiality at any time that is consistent with the Court’s
  26   Scheduling Order.
  27        8.2 Meet and Confer. The Challenging Party shall initiate the dispute

  28   resolution process under Local Rule 37-1 et seq.

                                                  8
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 9 of 16 Page ID #:148



   1         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
   2   joint stipulation pursuant to Local Rule 37-2.
   3         8.4 The burden of persuasion in any such challenge proceeding shall be
   4   on the Designating Party. Frivolous challenges, and those made for an
   5   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
   6   on other parties) may expose the Challenging Party to sanctions. Unless the
   7   Designating Party has waived or withdrawn the confidentiality designation, all
   8   parties shall continue to afford the material in question the level of protection to
   9   which it is entitled under the Producing Party’s designation until the Court
  10   rules on the challenge.
  11
  12         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
  13         9.1 Basic Principles. A Receiving Party may use Protected Material that
  14   is disclosed or produced by another Party or by a Non-Party in connection with
  15   this Action only for prosecuting, defending, or attempting to settle this Action.
  16   Such Protected Material may be disclosed only to the categories of persons and
  17   under the conditions described in this Order. When the Action has been
  18   terminated, a Receiving Party must comply with the provisions of section 15
  19   below (FINAL DISPOSITION).
  20         Protected Material must be stored and maintained by a Receiving Party
  21   at a location and in a secure manner that ensures that access is limited to the
  22   persons authorized under this Order.
  23         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
  24   otherwise ordered by the court or permitted in writing by the Designating
  25   Party, a Receiving Party may disclose any information or item designated
  26   “CONFIDENTIAL” only to:
  27               (a) the Receiving Party’s Outside Counsel of Record in this
  28   Action, as well as employees of said Outside Counsel of Record to whom it is

                                               9
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 10 of 16 Page ID #:149



   1   reasonably necessary to disclose the information for this Action;
   2                  (b) the officers, directors, and employees (including House
   3   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
   4   this Action;
   5                  (c) Experts (as defined in this Order) of the Receiving Party to
   6   whom disclosure is reasonably necessary for this Action and who have signed
   7   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   8                  (d) the court and its personnel;
   9                  (e) court reporters and their staff;
  10                  (f) professional jury or trial consultants, mock jurors, and
  11   Professional Vendors to whom disclosure is reasonably necessary for this
  12   Action and who have signed the “Acknowledgment and Agreement to Be
  13   Bound” (Exhibit A);
  14                  (g) the author or recipient of a document containing the
  15   information or a custodian or other person who otherwise possessed or knew
  16   the information;
  17                  (h) during their depositions, witnesses\ and attorneys for witnesses
  18   in the Action to whom disclosure is reasonably necessary provided: (1) the
  19   deposing party requests that the witness sign the form attached as Exhibit A
  20   hereto; and (2) the witness will not be permitted to keep any confidential
  21   information unless the witness signs the “Acknowledgment and Agreement to
  22   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
  23   ordered by the court. Pages of transcribed deposition testimony or exhibits to
  24   depositions that reveal Protected Material may be separately bound by the
  25   court reporter and may not be disclosed to anyone except as permitted under
  26   this Stipulated Protective Order; and
  27                  (i) any mediators or settlement officers and their supporting
  28   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                 10
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 11 of 16 Page ID #:150



   1   discussions.
   2         10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
   3                  PRODUCED IN OTHER LITIGATION
   4         If a Party is served with a subpoena or a court order issued in other
   5   litigation that compels disclosure of any information or items designated in this
   6   Action as “CONFIDENTIAL,” that Party must:
   7                  (a) promptly notify in writing the Designating Party. Such
   8   notification shall include a copy of the subpoena or court order;
   9                  (b) promptly notify in writing the party who caused the subpoena
  10   or order to issue in the other litigation that some or all of the material covered
  11   by the subpoena or order is subject to this Protective Order. Such notification
  12   shall include a copy of this Stipulated Protective Order; and
  13                  (c) cooperate with respect to all reasonable procedures sought to be
  14   pursued by the Designating Party whose Protected Material may be affected. If
  15   the Designating Party timely seeks a protective order, the Party served with the
  16   subpoena or court order shall not produce any information designated in this
  17   action as “CONFIDENTIAL” before a determination by the court from which
  18   the subpoena or order issued, unless the Party has obtained the Designating
  19   Party’s permission or the Party is otherwise legally obligated to produce. The
  20   Designating Party shall bear the burden and expense of seeking protection in
  21   that court of its confidential material and nothing in these provisions should be
  22   construed as authorizing or encouraging a Receiving Party in this Action to
  23   disobey a lawful directive from another court.
  24         11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
  25                  BE PRODUCED IN THIS LITIGATION
  26                  (a) The terms of this Order are applicable to information produced
  27   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  28   information produced by Non-Parties in connection with this litigation is
                                                11
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 12 of 16 Page ID #:151



   1   protected by the remedies and relief provided by this Order. Nothing in these
   2   provisions should be construed as prohibiting a Non-Party from seeking
   3   additional protections.
   4               (b) In the event that a Party is required, by a valid discovery
   5   request, to produce a Non-Party’s confidential information in its possession,
   6   and the Party is subject to an agreement with the Non-Party not to produce the
   7   Non-Party’s confidential information, then the Party shall:
   8               (1) promptly notify in writing the Requesting Party and the Non-
   9   Party that some or all of the information requested is subject to a confidentiality
  10   agreement with a Non-Party;
  11               (2) promptly provide the Non-Party with a copy of the Stipulated
  12   Protective Order in this Action, the relevant discovery request(s), and a
  13   reasonably specific description of the information requested; and
  14               (3) make the information requested available for inspection by the
  15   Non-Party, if requested.
  16               (c) If the Non-Party fails to seek a protective order from this court
  17   within 14 days of receiving the notice and accompanying information, the
  18   Receiving Party may produce the Non-Party’s confidential information
  19   responsive to the discovery request. If the Non-Party timely seeks a protective
  20   order, the Receiving Party shall not produce any information in its possession
  21   or control that is subject to the confidentiality agreement with the Non-Party
  22   before a determination by the court. Absent a court order to the contrary, the
  23   Non-Party shall bear the burden and expense of seeking protection in this court
  24   of its Protected Material.
  25         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
  26               MATERIAL
  27         If a Receiving Party learns that, by inadvertence or otherwise, it has
  28   disclosed Protected Material to any person or in any circumstance not
                                              12
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 13 of 16 Page ID #:152



   1   authorized under this Stipulated Protective Order, the Receiving Party must
   2   immediately (a) notify in writing the Designating Party of the unauthorized
   3   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
   4   Protected Material, (c) inform the person or persons to whom unauthorized
   5   disclosures were made of all the terms of this Order, and (d) request such
   6   person or persons to execute the “Acknowledgment an Agreement to Be
   7   Bound” attached hereto as Exhibit A.
   8                13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
   9                       OTHERWISE PROTECTED MATERIAL
  10         When a Producing Party gives notice to Receiving Parties that certain
  11   inadvertently produced material is subject to a claim of privilege or other
  12   protection, the obligations of the Receiving Parties are those set forth in Federal
  13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  14   whatever procedure may be established in an e-discovery order that provides
  15   for production without prior privilege review. Pursuant to Federal Rule of
  16   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
  17   of disclosure of a communication or information covered by the attorney-client
  18   privilege or work product protection, the parties may incorporate their
  19   agreement in the stipulated protective order submitted to the court.
  20         14.    MISCELLANEOUS
  21         14.1 Right to Further Relief. Nothing in this Order abridges the right of
  22   any person to seek its modification by the Court in the future.
  23         14.2 Right to Assert Other Objections. By stipulating to the entry of this
  24   Protective Order, no Party waives any right it otherwise would have to object to
  25   disclosing or producing any information or item on any ground not addressed
  26   in this Stipulated Protective Order. Similarly, no Party waives any right to
  27   object on any ground to use in evidence of any of the material covered by this
  28   Protective Order.
                                                13
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 14 of 16 Page ID #:153



   1         14.3 Filing Protected Material. A Party that seeks to file under seal any
   2   Protected Material must comply with Local Civil Rule 79-5. Protected
   3   Material may only be filed under seal pursuant to a court order authorizing the
   4   sealing of the specific Protected Material. If a Party’s request to file Protected
   5   Material under seal is denied by the court, then the Receiving Party may file the
   6   information in the public record unless otherwise instructed by the court.
   7         15.   FINAL DISPOSITION
   8         After the final disposition of this Action, as defined in paragraph 6,
   9   within 60 days of a written request by the Designating Party, each Receiving
  10   Party must return all Protected Material to the Producing Party or destroy such
  11   material. As used in this subdivision, “all Protected Material” includes all
  12   copies, abstracts, compilations, summaries, and any other format reproducing
  13   or capturing any of the Protected Material. Whether the Protected Material is
  14   returned or destroyed, the Receiving Party must submit a written certification
  15   to the Producing Party (and, if not the same person or entity, to the Designating
  16   Party) by the 60-day deadline that (1) identifies (by category, where
  17   appropriate) all the Protected Material that was returned or destroyed and
  18   (2) affirms that the Receiving Party has not retained any copies, abstracts,
  19   compilations, summaries or any other format reproducing or capturing any of
  20   the Protected Material. Notwithstanding this provision, Counsel are entitled to
  21   retain an archival copy of all pleadings, motion papers, trial, deposition, and
  22   hearing transcripts, legal memoranda, correspondence, deposition and trial
  23   exhibits, expert reports, attorney work product, and consultant and expert work
  24   product, even if such materials contain Protected Material. Any such archival
  25   copies that contain or constitute Protected Material remain subject to this
  26   Protective Order as set forth in Section 6 (DURATION).
  27         16.   VIOLATION
  28         Any violation of this Order may be punished by appropriate measures
                                               14
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 15 of 16 Page ID #:154



   1   including, without limitation, contempt proceedings, monetary sanctions, or
   2   both.
   3
   4   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   5
   6   DATED: September 09, 2021
   7
   8                                      _________________________________
   9                                      JOHN D. EARLY
                                          United States Magistrate Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            15
Case 8:20-cv-02049-CJC-JDE Document 25 Filed 09/09/21 Page 16 of 16 Page ID #:155



   1                                       EXHIBIT A
   2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I,________________________________[print or type full name], of
   4   _____________________________________[print or type full address], declare
   5   under penalty of perjury that I have read in its entirety and understand the
   6   Stipulated Protective Order that was issued by the United States District Court
   7   for the Central District of California on _______ [date] in the case of 32nd
   8   District Agricultural Association v. Ovations Fanfare, L.P. (8:20-cv-02049-CJC-
   9   JDE). I agree to comply with and to be bound by all the terms of this Stipulated
  10   Protective Order and I understand and acknowledge that failure to so comply
  11   could expose me to sanctions and punishment in the nature of contempt. I
  12   solemnly promise that I will not disclose in any manner any information or
  13   item that is subject to this Stipulated Protective Order to any person or entity
  14   except in strict compliance with the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District
  16   Court for the Central District of California for the purpose of enforcing the
  17   terms of this Stipulated Protective Order, even if such enforcement proceedings
  18   occur after termination of this action.
  19         I hereby appoint ____________________________ [print or type full
  20   name] of ___________________________ [print or type full address and
  21   telephone number] as my California agent for service of process in connection
  22   with this action or any proceedings related to enforcement of this Stipulated
  23   Protective Order.
  24
  25   Dated:_________________
  26   City and State where sworn and signed:________________________
  27   Printed Name:_________________________
  28   Signature:_______________________
                                                 16
